By the Court,
Cole, J.
Notwithstanding the great number of cases cited upon the brief of the counsel for the appellant, we still think the demurrer was frivolous, and was properly so treated by the circuit court. The authorities relied on undoubtedly contain good law; but the difficulty is they are not applicable, for the reason that the complaint is not obnoxious to the objections taken to it. The objection to the complaint is, that it does not state facts sufficient to constitute a cause of action. This would certainly be a fatal defect if it were true; but it is not sustained by the allegations of the complaint, as the slightest examination will show. We do not deem it necessary to recite these allegations. It is sufficient to say that the action is brought to enforce a mechanic’s lien,, and that the complaint contains the usual facts in such a case. We think the demurrer is frivolous, if it is possible for one to be so. It appears to come fully within the rule frequently laid down by *574this court, to determine -whether a pleading is frivolous; that a court can say upon a bare inspection of it, without argument, that it is manifestly bad.
The judgment appears to bo likewise in strict conformity to the statute, and binds the right, title, and interest of the appellant.
The judgment of the circuit court is affirmed.